Citation Nr: 1760528	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-35 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a burn of the left eye.

2.  Entitlement to service connection for a heart condition, to include bradycardia, claimed as secondary to service-connected hepatitis C and/or diabetes mellitus, type II (DM).

3.  Entitlement to service connection for a disorder manifested by fatigue and/or dizziness, claimed as secondary to service-connected hepatitis C and/or DM.

4.  Entitlement to service connection for hypertension, claimed as secondary to service-connected DM.

5.  Entitlement to an initial compensable disability rating for hepatitis C. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1968 to December 1969 and September 1973 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009, May 2010, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board on his September 2010 and May 2012 VA Form 9s.  However, in a subsequent communication received in October 2015, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2017).

The Veteran also perfected an appeal for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  In an April 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD.  This is a full grant of the benefits on appeal for the psychiatric claim and this claim is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Veteran's claim for service connection for a head injury was originally denied  in a September 1980 rating decision.  The RO determined there was no evidence of current residuals of his in-service left eye burn.  The Veteran appealed the denial to the Board.  The Board affirmed the denial, also based on a lack of current residuals, in April 1981.  The Veteran attempted to reopen this claim in October 2006.  A June 2007 rating decision declined to reopen the claim as he had not provided any evidence of current residuals.  The Veteran filed a notice of disagreement but did not perfect an appeal of the June 2007 rating decision.  The June 2007 rating decision became final and is the last prior denial of this claim. 

Since the June 2007 final decision, the Board finds that the Veteran submitted new and material evidence for the left eye claim.  Specifically, he submitted a statement indicating that he now experienced purple blood clots on his left eyelid two times per year that he attributed to his in-service left eye burn.  The Board finds that the newly submitted evidence reasonably raises the possibility that the Veteran has current left eye burn residuals.  The Board will reopen this claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The issues of service connection for a left eye burn (reopened), a heart condition, dizziness and fatigue, and hypertension and an increased rating for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In a rating decision dated in June 2007, the RO declined to reopen a previously denied claimed for service connection for residuals of a left eye burn on the basis that there was no evidence of current residuals of the in-service left eye burn; the Veteran filed a notice of disagreement but did not perfect an appeal for this claim.
 
2.  Evidence submitted subsequent to the June 2007 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a left eye burn.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision declining to reopen the previously denied claim for service connection for residuals of a left eye burn is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for residuals of a left eye burn has been submitted.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for residuals of a left eye burn has been received, the application to reopen is granted.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claims.  

With regard to the left eye burn claim, the Veteran has not been afforded a VA examination to evaluate his claimed current left eye burn residuals or an opinion on their etiology.  This claim must be remanded for such an examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the bradycardia and dizziness/fatigue claims, the Veteran was examined in April 2010.  The examiner provided a negative nexus opinion for bradycardia, dizziness, and fatigue, but failed to provide an adequate rationale for this opinion.  As such, these claims must also be remanded for new VA examinations and opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

With regard to the hypertension claim, the Veteran was examined in May 2011.  The examiner concluded that the Veteran's hypertension was not caused by his service-connected DM, but did not provide an opinion on whether his hypertension may be aggravated by his service-connected DM.  This claim must also be remanded for a new VA examination and opinion.  See Barr, supra.

With regard to the hepatitis C claim, the Veteran's representative has claimed that the Veteran's hepatitis C is worse than was reflected by the most recent VA examination in March 2009.  The more recent VA treatment records also reflect that the Veteran is now receiving treatment for his hepatitis C, whereas he had not been receiving treatment at the time of the March 2009 VA examination.  As such, this claim must also be remanded to schedule the Veteran for a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.




Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records from the Dallas VA Medical Center and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  Thereafter, schedule the Veteran for VA examination(s) with appropriate examiner(s) to address the nature and etiology of his claimed residuals of a left eye burn, heart condition, dizziness and fatigue, and hypertension, and the current nature and severity of his hepatitis C.  The examiner(s) must review pertinent documents in the Veteran's claims file in conjunction with the examination(s).  This must be noted in the examination reports.

With regard to residuals of a left eye claim, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has current residuals of a left eye burn that had its onset in service or was otherwise etiologically related to active service.  The examiner must specifically address the Veteran's contention that he suffers purple blood clots on his left eyelid twice per year as a residuals of his in-service burn.  

With regard to the heart claim, the examiner should identify any cardiac related disorder and state whether the Veteran has a disorder that is manifested by bradycardia.  If the examiner determines that any cardiac complaints are a symptom of another disorder, s/he must so state.  For each diagnosed disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder (1) had its onset in service or was otherwise etiologically related to active service, or (2) was caused or aggravated (made worse) by his service-connected DM and/or hepatitis C.  

With regard to the dizziness/fatigue claim, the examiner should identify any cardiac related disorder and state whether the Veteran has a disorder that is manifested by dizziness and/or fatigue.  If the examiner determines that any dizziness or fatigue complaints are a symptom of another disorder, s/he must so state.  For each diagnosed disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder (1) had its onset in service or was otherwise etiologically related to active service, or (2) was caused or aggravated (made worse) by his service-connected DM and/or hepatitis C.  

With regard to the hypertension claim, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension (1) had its onset in service or was otherwise etiologically related to active service, or (2) was caused or aggravated (made worse) by his service-connected DM and/or hepatitis C and/or PTSD.  

With regard to the hepatitis C claim, the examiner must obtain a thorough history from the Veteran regarding his hepatitis C symptoms and conduct all appropriate testing.  All such symptoms should be documented in the examination report.

Rationale for all requested opinions shall be provided. If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


